



COURT OF APPEAL FOR ONTARIO

CITATION: Rogers & Company Professional Corporation v.
    Beer,

2019 ONCA 514

DATE: 20190619

DOCKET: C66127

Sharpe, Brown and Roberts JJ.A.

BETWEEN

Rogers & Company Professional Corporation

Respondent / Applicant

and

Indira Beer and Derek Beer

Appellants / Respondents

No one appearing for the appellants

Ethan Rogers and Krysten Fisher, for the respondent

Heard: June 18, 2019

On appeal from the order of Justice L.K. McSweeney of the
    Superior Court of Justice, dated October 25, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The appellants did not appear again today.  The registrar sent the
    appellants a copy of the courts endorsement by email, indicating that the
    appeal had been adjourned to today.  The appellants have not contacted the
    court to determine the status of the appeal.

[2]

On our view of the written material, this appeal has no hope of
    success.  In these circumstances, the appeal is dismissed.

[3]

The respondents are awarded costs fixed at $12,417.89, inclusive of
    disbursements and taxes.


